 

Exhibit 10 (t)

 

FORM OF FULL VALUE SHARE AWARD (DIRECTOR)

 

Congratulations! Your contributions over the past fiscal year are being
recognized with a long-term incentive award. Recognizing and rewarding the
contributions of our people remains a priority as we continue to pursue our
vision of becoming the leading global provider of career-oriented educational
services. Thank you for all of your hard work, support and dedication.

 

Participant Name: ___________________

 

Participant Address:
____________________
____________________
____________________

 

Awards Granted : __________________

 

Award Type : Restricted Stock Units

 

Plan : Second Amended and Restated Incentive Plan of 2013

 

Days Left to Accept : __

 

Award Date : __________________

 

Vesting Schedule : __________________________

 

 

THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Education Group Inc., a Delaware corporation (“DeVry Group”), and the
Participant.

 

WHEREAS, DeVry Group maintains the DeVry Education Group Inc. Second Amended and
Restated Incentive Plan of 2013 (the “Plan”); and

 

WHEREAS, the Participant is a member of the board of directors of DeVry Group or
one of its subsidiaries (a “Director”) who is entitled to receive an award of
Stock Units (this award is referred to as “Full Value Shares” in this Agreement
because it represents the Participant’s ability to receive actual shares of
common stock of DeVry Group (“Common Stock”) as the Full Value Share award
vests).

 

NOW, THEREFORE, DeVry Group and the Participant hereby agree as follows:

 

1.          Agreement. This Agreement evidences the award to the Participant of
the number of Full Value Shares relating to the Common Stock of DeVry Group as
set forth above. A Full Value Shares is the right to receive a distribution of a
share of Common Stock for each Full Value Shares as described in Section 5 of
the Agreement. The Agreement and Full Value Shares award shall be subject to the
following terms and conditions and the provisions of the Plan, which are hereby
incorporated by reference. A copy of the Plan may be obtained by the Participant
from the office of the Secretary of DeVry Group or from the stock
administrator’s website.

 

 

 

 

2.          Full Value Shares Account. DeVry Group shall maintain an account
(the “Account”) on its books in the name of the Participant which shall reflect
the number of Full Value Shares awarded to the Participant and not vested. Until
the Full Value Shares vest, they are not actual shares of Common Stock, but
represent the right to receive shares of Common Stock upon vesting.

 

3.          Dividend Equivalents. Upon the payment of any dividends on Common
Stock occurring while any portion of the Participant’s Full Value Shares award
is outstanding, DeVry Group shall promptly pay to each Participant an amount in
cash equal to the dividends that the Participant would have received had the
Participant been the actual owner of the number of shares of Common Stock
represented by the Full Value Shares in the Participant’s Account on that date.

 

4.          Vesting.

 

(a)          The Participant shall become vested in his or her Full Value Share
award in accordance with the Vesting Schedule set forth above

 

(b)          If the Participant ceases to be a Director prior to the completion
of the Vesting Schedule due to death or disability, the Full Value Share award
shall become fully vested on such date. For this purpose “disability” means the
Participant is determined to be totally disabled by the Social Security
Administration.

 

(c)          Notwithstanding the foregoing, the Participant shall forfeit any
unvested portion of the Full Value Share award if the Participant ceases to be a
Director due to gross misconduct. For purposes of this Agreement, gross
misconduct shall mean (i) the Participant commits a felony or other crime
involving moral turpitude or commits any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) the Participant’s gross negligence or willful misconduct with respect
to the performance of the Participant’s duties as a Director, or (iii) the
Participant commits a material violation of the DeVry Group Code of Business
Conduct and Ethics.

 

5.          Settlement of Award. If and when a Participant becomes vested in his
or her Full Value Share award in accordance with Section 4, DeVry Group shall
distribute to him or her, or his or her personal representative, beneficiary or
estate, as applicable, a number of shares of Common Stock equal to the number of
vested Full Value Shares. Such shares shall be delivered within 30 days
following the date of vesting.

 

2

 

 

6.          Withholding Taxes. The Participant shall pay to DeVry Group an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements arising in connection with the vesting of the Full Value Shares
award prior to the delivery of any shares subject to such Full Value Shares
award. Payment of such taxes may be made by one or more of the following
methods: (a) in cash, (b) in cash received from a broker-dealer to whom the
Participant has submitted irrevocable instructions to deliver the amount of
withholding tax to DeVry Group from the proceeds of the sale of shares subject
to the Full Value Shares award, (c) by directing DeVry Group to withhold a
number of shares otherwise issuable pursuant to the Full Value Shares award with
a fair market value equal to the tax required to be withheld, or (d) by delivery
(including attestation) to DeVry Group of other Common Stock owned by the
Participant that is acceptable to DeVry Group, valued at its fair market value
on the date of payment.

 

7.          Change in Control. In the event of a Change in Control of DeVry
Group (as defined in the Plan), the Participant shall become immediately vested
in his or her Full Value Share award, and the Compensation Committee of DeVry
Group’s Board of Directors (the “Committee”) shall have the sole discretion to
take appropriate actions with respect to the Full Value Share award, including
(a) to cause such Full Value Share award to be settled in shares of Common Stock
as described in Section 5 above, which shares shall be subject to the terms of
the Change in Control event in the same manner as the other shares of
outstanding Common Stock, or (b) to provide for the mandatory purchase of the
Full Value Share award for an amount of cash equal to the then Fair Market Value
of the Common Stock, multiplied by the number of Full Value Shares subject to
the Full Value Share award.

 

8.          Rights as Stockholder. The Participant shall not be entitled to any
of the rights of a stockholder of DeVry Group with respect to the Full Value
Shares award, including the right to vote and to receive dividends and other
distributions, until and to the extent the Full Value Shares award vests and is
settled in shares of Common Stock.

 

9.          Share Delivery. Delivery of any shares in connection with settlement
of the Full Value Shares award will be by book-entry credit to an account in the
Participant’s name established by DeVry Group with DeVry Group’s transfer agent,
or upon written request from the Participant (or his or her personal
representative, beneficiary or estate, as the case may be), in certificates in
the name of the Participant (or his or her personal representative, beneficiary
or estate).

 

10.         Award Not Transferable. The Full Value Shares award may not be
transferred other than by will or the applicable laws of descent or distribution
or pursuant to a qualified domestic relations order. The Full Value Shares award
shall not otherwise be assigned, transferred, or pledged for any purpose
whatsoever and is not subject, in whole or in part, to attachment, execution or
levy of any kind. Any attempted assignment, transfer, pledge, or encumbrance of
the Full Value Shares award, other than in accordance with its terms, shall be
void and of no effect.

 

11.         Beneficiary Designation. The Participant may, from time to time,
name any beneficiary or beneficiaries to whom distribution of the shares of
Common Stock subject to the vested portion of the Full Value Shares award is to
be made, in the event of his or her death. Each such designation will revoke all
prior designations, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant with the Committee during his or
her lifetime. In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 

3

 

 

12.         Administration. The Full Value Shares award shall be administered in
accordance with such regulations as the Committee shall from time to time adopt.

 

13.         Governing Law. This Agreement, and the Full Value Shares award,
shall be construed, administered and governed in all respects under and by the
laws of the State of Delaware.

 

14.         Acceptance of Agreement by Participant. The Participant’s receipt of
the Full Value Shares award is conditioned upon the acceptance of this Agreement
by the Participant no later than 60 days after the Award Date set forth above
or, if later, 30 days after the Participant receives this Agreement. Upon
execution of the Agreement, the Participant and DeVry Group signify their
agreement with the terms and conditions of this Agreement.

 

[____________________________]
[TITLE]

 

4

 

 